DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding a claim interpretation under 35 U.S.C. §112(f), applicant amended claim 1 by including sufficient structures. The claims are no longer interpreted under §112(f). 

Regarding a rejection under 35 U.S.C. §101, applicant argued (Remarks, page 8) that “Applicant respectfully disagrees and submits that the claims are directed to practical applications for configuring and using a machine learning model to perform machine learning classifications. Additionally, such models and techniques are more than mere abstract ideas and can be used to perform additional practical applications, such as the claimed”.

By reviewing amended claims, the examiner determines that that claimed invention is still directed to a judicial exception (an abstract idea). The claimed invention recites a limitation of inputting data (claimed “at least one of handwriting data, speech data, audio data and textual data”) into a mathematical model (in light of the specification, the limitations are related to a trajectory LSTM neural network model as illustrated in Fig. 2; the neural network model has an input layer, depth processing blocks and an output layer). The last limitation of the independent claims (recited “output layer”) just generates probability values (claimed “a posterior vector”). 

In light of the specification, the claimed “a trained machine learning model” is composed of a set of mathematical relationships or mathematical operations (See Spec. [0029-0030], [0041], Fig. 2). The claimed input layer, depth processing block, output layers correspond to one or more mathematical equations. Therefore, the claimed invention is directed to mathematical concepts by inputting data into a mathematical model (claimed “a trained machine learning model”) and generating another set of numerical data (i.e., claimed “posterior vector of the input signal”). The rejection under 35 U.S.C. §101 has been maintained. See more explanations in the section under 35 U.S.C. §101.

Regarding a rejection to claims under 35 U.S.C. §103, applicant amended independent by adding new limitations and deleting certain limitations. Deleting certain limitations from the independent claims causes an issue for dependent claims because some dependent claims further limit a term “context frame information”, which was deleted from the independent claim. See a rejection below under 35 U.S.C. §112(b). 
The newly added limitations are related to a layer trajectory LSTM neural network. These limitations were described in a published paper ("Exploring layer trajectory LSTM with depth processing units and attention.", published in Dec. 2018, submitted in an IDS filed on 05/24/2019, #13, referred as Li_2018). Li_2018 was cited in the PCT search report for rejecting claims in the corresponding PCT application (PCT/US2020/020584). 

Although Li_2018 was cited in the PCT search report as a “X” category reference, Li_2018 does not qualify as a prior art reference in the United States because the reference was authored by the inventors and published less than one year of the effective filing date (Provision application 62/834,622, filed on 04/16/2019). The examiner also notices that another submitted reference (Li, “Layer Trajectory LSTM”, published on 09/02/2018, submitted in the IDS filed on 05/24/2019, #16, referred to as Li_2018_b) also discloses the features defined by the newly added limitations. Li_2018_b is not a prior art reference because of the one-year grace period in the United States. 

 After performing an update search, the examiner agrees the amended independent claims filed on 08/30/2022 are sufficient to distinguish with prior art of the record. The rejection under 35 U.S.C. §103 has been withdrawn. 

Claim Objections
Claims 1, 7 and 19 are objected to because of the following informalities:  
Applicant amended claim 1 by reciting “for performing time recurrence modeling” and later refers the term as “the recurrent modeling”. Since a term “time recurrence” refers an operation for time. The word “time” cannot be omitted. The term “the recurrent modeling” should be corrected as “the time recurrent modeling”

Claims 7 and 19 have a similar issue as above explained for claim 1. 

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.

Claims 1-11 and 13-23 are rejected under 35 U.S.C. 101.  The claimed invention is directed to an unpatentable subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Although claims 1-11 and 13-23 are directed to one of the four statutory categories of invention, the claims recite limitations of using a trained machine learning model. In light of the disclosure (Spec. [0029-0030], [0041], a drawing fig. 2), the claimed invention including a step of inputting data to a trajectory artificial neural network model, which is a mathematical model defined by a set of mathematical equations. The mathematical model generates a set of numerical values as a final output (claimed “a classified posterior vector of the input signal”). The recited “input layer”, “a plurality of time layer”, “a depth processing block” and “an output layer” correspond to one or more mathematical equations in the specification. These limitations are directed to “Mathematical concepts” (See MPEP, 2106.04(a)(2)(I), Mathematical concepts including “mathematical relationship”, “mathematical formulas or equations” and “mathematical calculations”). 

According to MPEP (MPEP 2106.04, step 2A of a flowchart), if a claim is directed to a judicial exception, the Prong Two test is to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The court found several factors that could indicate integrating an judicial exception into a practical application (MPEP 2106.04(d)). 

The instant application does not “improving function of a computer”, but using a computer as a tool to calculate equations of the artificial neural network model. The instant application does not implement a judicial exception with a particular machine or manufacture. Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application. The claims do recite “a processor” / “a memory” which are well-known elements of a general computer. The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

Claims recite certain limitations of an intend use or general linking to an application area (claimed “for configuring the system to perform an automatic speech recognition”, or “for training ASR model”). These limitations do not meet “Significantly more” consideration because of reciting well-understood routine in a field or generally linking the use of the judicial exception to a particular area. The claimed invention does not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2-4, 8-10 and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

These dependent claims further limit a term “the context frame information”, which was previously defined in their corresponding independent claims. Applicant amended independent claims by deleting a limitation related to context information, the recited “the context frame information” has insufficient antecedent basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659